USCA11 Case: 21-13805        Date Filed: 07/11/2022    Page: 1 of 10




                                               [DO NOT PUBLISH]
                              In the
         United States Court of Appeals
                   For the Eleventh Circuit

                     ____________________

                           No. 21-13805
                     Non-Argument Calendar
                     ____________________

HALIMA TARIFFA CULLEY,
on behalf of herself and those similarly situated,
                                                 Plaintiff-Appellant,
versus
ATTORNEY GENERAL, STATE OF ALABAMA,
DISTRICT ATTORNEY OF THE 13TH JUDICIAL CIRCUIT
(Mobile County),
CITY OF SATSUMA, ALABAMA,


                                             Defendants-Appellees.
USCA11 Case: 21-13805       Date Filed: 07/11/2022    Page: 2 of 10




2                      Opinion of the Court               21-13805



                    ____________________

           Appeal from the United States District Court
              for the Southern District of Alabama
            D.C. Docket No. 1:19-cv-00701-TFM-MU
                    ____________________

                    ____________________

                           No. 21-13484
                     Non-Argument Calendar
                    ____________________

LENA SUTTON,
On behalf of herself and those similarly situated
as described below,
                                                Plaintiff-Appellant,
versus
LEESBURG, ALABAMA, TOWN OF,


                                              Defendant-Appellee,


STATE OF ALABAMA,
USCA11 Case: 21-13805            Date Filed: 07/11/2022        Page: 3 of 10




21-13805                  Opinion of the Court                               3

                                                      Intervenor-Appellee.


                        ____________________

            Appeal from the United States District Court
               for the Northern District of Alabama
               D.C. Docket No. 4:20-cv-00091-ACA
                     ____________________

Before WILSON, JORDAN, and NEWSOM, Circuit Judges.
PER CURIAM:
       This appeal is consolidated from two cases, one brought by
Ms. Halima Culley, and the other by Ms. Lena Sutton. Both Ap-
pellants seek monetary damages for alleged violations of, and con-
spiracy to violate, their Eighth and Fourteenth Amendment rights.
Ms. Culley also seeks injunctive relief. After careful review, we
lack jurisdiction to consider the claims for injunctive relief because
they are moot. And as to the remaining claims, the district courts
correctly held that they are foreclosed by binding precedent. We
thus affirm.1



1 The Appellees offer several additional reasons to affirm: claim preclusion,
issue preclusion, and the abstention doctrine of Younger v. Harris, 401 U.S.
37, 44 (1971). Because these bases are not jurisdictional, and because the rul-
ings below are due to be affirmed in any event, we need not reach these issues.
See Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 282 (2005)
(“Preclusion is not a jurisdictional matter.”); Walker v. City of Calhoun, 901
USCA11 Case: 21-13805           Date Filed: 07/11/2022        Page: 4 of 10




4                         Opinion of the Court                     21-13805

                                      I
       We assume the parties are familiar with the factual and pro-
cedural background of these consolidated cases, and thus recount
only the facts necessary to resolve this appeal.
       We begin with the Culley Action. On February 17, 2019,
Ms. Culley’s son was pulled over by police while driving a car reg-
istered to his mother. Police arrested him and charged him with
possession of marijuana and drug paraphernalia in Satsuma, Ala-
bama. The City of Satsuma also seized the vehicle incident to the
arrest. Ms. Culley tried to retrieve the vehicle, but to no avail. On
February 27, 2019, the State of Alabama filed a civil asset forfeiture
action in state court. After 20 months, the state court granted Ms.
Culley summary judgment, finding that she was entitled to the re-
turn of her vehicle under Alabama’s innocent-owner defense. See
Ala. Code § 20-2-93(h).
       Next, the Sutton Action. In February 2019, a friend of Ms.
Sutton’s took her car to run an errand. While he was en route, the
town of Leesburg police pulled him over. After a search of the ve-
hicle turned up methamphetamine, the police arrested the driver
and seized Ms. Sutton’s vehicle. Ms. Sutton, like Ms. Culley, even-
tually obtained summary judgment in a civil forfeiture case based




F.3d 1245, 1254 (11th Cir. 2018) (The Younger abstention doctrine is not a ju-
risdictional matter).
USCA11 Case: 21-13805       Date Filed: 07/11/2022     Page: 5 of 10




21-13805               Opinion of the Court                        5

on the innocent-owner defense—but not until more than a year af-
ter the seizure of her vehicle.
        Ms. Culley and Ms. Sutton each filed class actions in federal
district court. Ms. Culley sued three defendants in the Southern
District of Alabama: the Attorney General of the State of Alabama,
the District Attorney for the 13th Judicial Circuit of Alabama (to-
gether, the State or the State Defendants), and the City of Satsuma.
Ms. Sutton sued the Town of Leesburg in the Northern District of
Alabama, after which the State of Alabama intervened in the ac-
tion. Both plaintiffs sued under 42 U.S.C. § 1983, claiming, as rele-
vant here, that the defendants’ failure to provide a prompt post-
deprivation hearing violated their rights under the Eighth and
Fourteenth Amendments. They also brought § 1983 conspiracy
claims.
       The defendants prevailed in both actions. In the Culley Ac-
tion, the district court granted the State Defendants’ motions for
judgment on the pleadings, and granted the City of Satsuma’s mo-
tion to dismiss. In the Sutton Action, the district court dismissed
Ms. Sutton’s Eighth Amendment claim and later granted summary
judgment to the Town of Leesburg on her Fourteenth Amend-
ment claim. On the Fourteenth Amendment claim, both district
courts held that binding Eleventh Circuit precedent—particularly
our decision in Gonzales v. Rivkind, 858 F.2d 657 (11th Cir. 1988),
required the application of the test set forth in Barker v. Wingo,
407 U.S. 514 (1972). And under that test, the courts held that the
plaintiffs’ claims failed. Neither plaintiff contended below that she
USCA11 Case: 21-13805        Date Filed: 07/11/2022     Page: 6 of 10




6                      Opinion of the Court                 21-13805

could prevail under the Barker test—only that it should not apply.
As to the Eighth Amendment claims, the courts held that the re-
tention pendente lite—that is, during litigation—of a vehicle seized
under Alabama’s Civil Asset Forfeiture Statute was not a “fine” and
thus could not violate the Eighth Amendment’s Excessive Fines
Clause.
                                  II
       We review de novo the grant of a motion to dismiss, a mo-
tion for judgment on the pleadings, and a motion for summary
judgment. See Sun Life Assurance Co. of Canada v. Imperial Pre-
mium Fin., LLC, 904 F.3d 1197, 1207 (11th Cir. 2018).
                                 III
        Before reaching the merits, we must satisfy ourselves that
we have jurisdiction over all of the issues before us. Under Article
III of the Constitution, we lack jurisdiction to decide questions that
have become moot. Powell v. McCormack, 395 U.S. 486, 512–13
(1969). A case generally becomes moot “when the issues presented
are no longer ‘live’ or the parties lack a legally cognizable interest
in the outcome.” Id. at 496. The State Defendants argue that Ms.
Culley’s claims against them for prospective injunctive relief are
moot. Once she obtained the return of her vehicle, they argue, no
further prospective injunctive relief could be granted, and thus
there is no live controversy.
      Ms. Culley counters that her class claims fall within an ex-
ception to mootness for claims that are “inherently transitory,”
USCA11 Case: 21-13805          Date Filed: 07/11/2022       Page: 7 of 10




21-13805                 Opinion of the Court                              7

meaning they are so fleeting that they are bound to become moot
before class certification. Genesis Healthcare Corp. v. Symczyk,
569 U.S. 66, 76 (2013). In such cases, “where the transitory nature
of the conduct giving rise to the suit would effectively insulate de-
fendants’ conduct from review, certification [can] potentially ‘re-
late back’ to the filing of the complaint.” Id. We find, however,
that this exception to mootness does not apply here. Ms. Culley’s
state forfeiture proceedings began in February 2019. She filed this
suit seven months later. Thirteen months after that, her state for-
feiture proceedings finally concluded and her vehicle was returned
to her. If Ms. Culley were correct that the Defendants had no right
to hold her vehicle during the state forfeiture proceedings without
a probable cause hearing, her claims for injunctive relief would
have been live during the lengthy pendency of the state court liti-
gation. Her claims for injunctive relief, then, are not the sort of
fleeting claims that could trigger the inherently-transitory excep-
tion to mootness. As a result, these claims are moot, and we lack
jurisdiction to address them.
       A live controversy remains, however, as to Ms. Culley’s
claim for monetary damages against the City of Satsuma, and as to
Ms. Sutton’s claim for monetary damages against the Town of
Leesburg. 2 The Appellants make two arguments on appeal: one
under the Fourteenth Amendment and one under the Eighth
Amendment. We address those arguments in turn.


2 There are no claims for monetary damages against the State Defendants.
USCA11 Case: 21-13805        Date Filed: 07/11/2022     Page: 8 of 10




8                      Opinion of the Court                 21-13805

                                  A
       The first argument raised by the Appellants is that the Ap-
pellees violated their due process rights under the Fourteenth
Amendment by retaining their vehicles during litigation without a
showing of probable cause that the vehicles were forfeitable. We
have addressed the requirements of due process in the context of a
post-seizure challenge pending a final forfeiture trial. See Gonza-
les, 858 F.2d 657. In Gonzales, the Immigration and Naturalization
Service had seized the claimants’ vehicles which were being used
to transport undocumented immigrants. Id. at 659. The owners
of the vehicles brought a class action challenging the forfeiture pro-
cedures on due process grounds. Id. To analyze the due process
claim, the district court had applied the factors set forth in Mathews
v. Eldridge, 424 U.S. 319 (1975), and found that they weighed in the
claimants’ favor. Gonzales v. Rivkind, 629 F. Supp. 236, 240 (M.D.
Fla. 1986). The district court had thus ordered that the claimants
be provided a probable cause hearing within 72 hours of seizure.
Id. On appeal, we reversed, holding that two Supreme Court deci-
sions, United States v. $8,850, 461 U.S. 555 (1983) and United States
v. Von Neumann, 474 U.S. 242 (1986), were controlling and re-
quired us to apply Barker rather than Mathews. See Gonzales, 858
F.2d at 661–62. Applying the Barker factors, we then held that a
merits hearing on forfeiture, “if timely, affords a claimant of seized
property all process to which he is constitutionally due.” Id. at 661.
       Here, the Appellants say that the district court erred by ana-
lyzing due process under Barker rather than Mathews. They argue
USCA11 Case: 21-13805        Date Filed: 07/11/2022      Page: 9 of 10




21-13805                Opinion of the Court                         9

that while the Barker test governs the timeliness of a merits hearing
on forfeiture, they are seeking something different—a probable
cause hearing to determine whether they can retain their property
during the pendency of litigation. The Appellants note that at least
one circuit has taken their view. See Krimstock v. Kelly, 306 F.3d
40 (2d Cir. 2002). We remain bound, however, by our prior prec-
edent “unless and until [it] is overruled by [our] Court sitting en
banc or by the Supreme Court.” Smith v. GTE Corp., 236 F.3d
1292, 1300 n.8 (11th Cir. 2001). And in Gonzales we rejected the
argument that due process requires the sort of probable cause hear-
ing the Appellants seek. We held instead that a timely merits hear-
ing affords a claimant all the process to which he is due, and that
the timeliness analysis is governed by Barker. See Gonzales, 858
F.2d at 661–62. That precedent is dispositive here, and we thus af-
firm the holdings of the district courts.
                                  B
        The Appellants argue next, without any on-point authority,
that the temporary forfeiture of their vehicles violates the Eighth
Amendment’s provision that excessive fines shall not be imposed.
At the founding, a “fine” meant “a payment to a sovereign as pun-
ishment for some offense.” United States v. Bajakajian, 524 U.S.
321, 327 (1998) (emphasis added). As a result, a forfeiture can con-
stitute a fine when it is “at least partially punitive.” Timbs v. Indi-
ana, 139 S. Ct. 682, 689 (2019). Temporary retention of property,
on the other hand, cannot be a payment at all because it is not per-
manent. See Coleman v. Watt, 40 F.3d 255, 263 (8th Cir. 1994).
USCA11 Case: 21-13805        Date Filed: 07/11/2022      Page: 10 of 10




10                      Opinion of the Court                   21-13805

Only after property is permanently forfeited and ownership
changes can a claimant challenge the forfeiture as an excessive fine.
Therefore, we affirm in this regard.
                                       IV
        In conclusion, we lack jurisdiction to hear Ms. Culley’s claim
against the State Defendants for injunctive relief because that con-
troversy is no longer live. As to the Appellants’ monetary damages
claims under the Fourteenth and Eighth Amendments, binding
precedent forecloses those claims. And consequently, the Appel-
lants’ conspiracy claims must also fail. See Spencer v. Benison, 5
F.4th 1222, 1234 (11th Cir. 2021) (holding that “an underlying vio-
lation of [ ] constitutional rights . . . is required to sustain a § 1983
conspiracy claim”). Accordingly, we dismiss the appeal in part and
affirm in part.
       DISMISSED IN PART; AFFIRMED IN PART.